Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The IDS filed 12/17/2020 and 04/08/2022 has been considered as noted on the attached PTO-1449.

Claims 1-20 have been examined.

Claims Rejected under - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 11-20 are directed to “a system comprising…. a memory storing processor-executable instructions that, when executed, further configure the interface processing engine for:…”  which was described as system comprising a memory storing processor-executable instructions software, per se, where the claims did not include a hardware component. Therefore, the claims are not directed to a process, machine, manufacture, or composition of matter within the meaning of 35 U.S.C. 101; as such the claimed invention is directed to non-statutory subject matter.
The applicant is advised to amend the claims to include hardware specific language in order to obviate this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by 
Dhakshinamoorthy et al. [US 20190107827 A1, 2019-04-11].

With respect to claims 1 and 11, Dhakshinamoorthy teaches the claims limitations of the method and system for interfacing with at least one safety instrumented system (SIS) in an industrial plant ([0024] a consumer of data at an industrial plant can be referred to as a distributed control system (DCS). The machinery that runs an industrial plant, the PLC that monitors the plant, various IIoT devices within the plant, and the various higher level applications that manage the plan, can all communicate within an OPC UA environment via the OPC UA communication platform), the method comprising: 
receiving, from a user device via an interface processing engine, a new request for information relating to the SIS [e.g. user provides a query), the user device communicatively coupled to the interface processing engine and the interface processing engine communicatively coupled to a diagnostic status aggregator, the diagnostic status aggregator having an established connection with the SIS and storing at least one of health and diagnostic status data collected from the SIS ([0057] the user interface 312 allows a user to provide an input such as a query or a request for information regarding one or more components of the industrial plant 320… The user interface 312 allows a user to input a request for data and provide a response that includes the requested data. For example, the user interface can provide to the user diagnostic data, process data, security information, analytical information, and log entries, and the like, upon a received request from the user);
parsing, by the interface processing engine, the new request to identify one or more specific keywords therein associated with the requested information relating to the SIS ([0029] a query that includes a request for data in an OPC UA environment, analyze the query, perform a latent semantic search on the query receive relevant information, and then parse through results for a particular node that contains the relevant data based on contextual information.
[0007] each of the nodes includes data associated a particular feature of the industrial plant);
generating, by the interface processing engine, a query based on the identified keywords ([0074] the query engine 395 converts the received query into a semantic query. A semantic query identifies relationships between information of the query);
retrieving, by the interface processing engine from the diagnostic status aggregator, the status data collected from the SIS responsive to the query ([0079] each session, such as session 352a that connects to the client session 354a allows the query engine 395 to identify the particular user of the computing device 310. Based on the identity of the user, the particular views 334 available to the user can be identified. It is noted that the identified views narrow the results of the latent semantic analysis, by filtering address space 332 (e.g. metadata) that the user does not have access to.
[0095] the query engine 395 can return to the client device various types of data, such as (i) diagnostic data, (ii) process data, (iii) security information, (iv) analytical information, (v) log entries, and the like. Diagnostic data includes indicates the health of a particular node. For example,); and
providing, by the interface processing engine, the status data retrieved from the diagnostic status aggregator to the user device ([0095] the query engine 395 can return to the client device an indication as to whether a sensor is functioning correctly. The process data includes values that from a sensor reading, such as temperature, pressure, RPM, and the like, which are associated with a substance, or device. The security information indicates whether a particular node was denied access to a particular portion of data, and if so, how many times access was denied over a certain period. Analytical information can include relationships between the various nodes such as if the pressure at location A is high, and the pressure at location B is low, a particular valve should be opened. Log entries include the various changes made to parameters of the automation system 100).

With respect to dependent claim 2, Dhakshinamoorthy further teaches wherein the diagnostic status aggregator is configured to continuously collect the health and diagnostic status data from the SIS ([0022] industrial automation systems include capabilities that enable the control and monitoring of the system or process. For example, industrial automation systems often include controllers, field devices, sensors, actuators, and computing devices. Such elements allow for gathering, storing, and monitoring data for subsequent analysis. Such industrial automation systems may include one or more devices that may be coupled to the controller and may communicate with other systems…).

With respect to dependent claim 3, Dhakshinamoorthy further teaches wherein parsing the new request comprises determining if the new request corresponds to one or more previous requests related to the SIS by comparing the new request to the one or more previous requests using the specific keywords and variants thereof ([0109] the query server 340 generates a session with the computing device that transmitted the request. In certain embodiments, if a session currently exists between the computing device and the query server 340, the previous session can be utilized again). 

With respect to dependent claim 4, Dhakshinamoorthy further teaches wherein retrieving the status data collected from the SIS comprises retrieving, in response to determining the new request corresponds to the one or more previous requests, the status data based, at least in part, on information learned from the one or more previous requests ([0109] In certain embodiments, a new session is created for each subsequent query received from the same computing device. The session provides a communication pathway between the computing device and the OPC UA environment via the query server 340. For example, if the computing device is associated with a user with a certain authorization level, the authorization level of the user is passed to the query server when the session is generated. The authorization level indicates the views and the nodes that are available for the particular user).

With respect to dependent claim 5, Dhakshinamoorthy further teaches in response to determining the new request does not correspond to the one or more previous requests, retrieving, by the interface processing engine from the diagnostic status aggregator, the status data collected from the SIS responsive to the query; and using information relating to the new request and the status data retrieved from the diagnostic status aggregator to train the interface processing engine ([0028] a virtual assistant, smart assistant, Artificial Intelligent (AI) assistant, and smart hub, collectively referred to herein as virtual assistant, are a family of devices that perform various tasks and/or services for a user. In certain embodiments, a voice input from a user requesting data through a virtual assistant in an industrial plant can allow a user to orally request data and communicate in natural language with devices and elements of the industrial plant).

With respect to dependent claim 6, Dhakshinamoorthy further teaches wherein determining if the new request corresponds to the one or more previous requests comprises training the interface processing engine ([0029] methods and devices enable an intelligent information retrieval system from the connected devices within an industrial process control and automation system. In certain embodiments, performing a latent semantic analysis derives particular information from a query between a user and various IIoT connected objects. Additionally, embodiments of the present disclosure include a semantic data access interface that allows an operator to input a query and retrieve relevant data via the semantic analysis. That is, embodiments of the present disclosure can obtain a query that includes a request for data in an OPC UA environment, analyze the query, perform a latent semantic search on the query receive relevant information, and then parse through results for a particular node that contains the relevant data based on contextual information).

With respect to dependent claim 7, Dhakshinamoorthy further teaches wherein receiving the new request from the user device comprises executing a speech-to-text application to convert the new request in natural speech to a text-based request ([0057] the user interface 312 is a microphone that receives a spoken natural language request from a user. If the input is an oral natural language input, then the computing device 310 can include a natural language processor. The natural language processor is operably able to convert the received input into a computer readable format. In certain embodiments, the user interface 312 is an input device such as a keyboard or a touch screen touch screen that allows a user to type a request for certain information. The user interface 312 allows a user to input a request for data and provide a response that includes the requested data. For example, the user interface can provide to the user diagnostic data, process data, security information, analytical information, and log entries, and the like, upon a received request from the user. Also see paragraph [0097]).

With respect to dependent claim 8, Dhakshinamoorthy further teaches wherein the status data is stored by the diagnostic status aggregator in connection with metadata [e.g. address space] relating to the SIS from which the status data is collected ([0066] the address space 332 can associate an attribute and a reference with each node…).

With respect to dependent claim 9, Dhakshinamoorthy further teaches wherein the metadata comprises at least one of the following: a location of the SIS; an identifier of the SIS; and a safety instrumented function (SIF) associated with the SIS ([0066] the address space 332 assigns a node to a sensor, and the node includes both an attribute and a reference. An attribute can describe the node and include a class definition such as a data type, a name, and the like. A reference can relate one node to another node. For example, if a sensor returns a value of “50,” the node attribute can define the value as a pressure in units of Pounds per Square Inch (PSI)).

With respect to dependent claim 10, Dhakshinamoorthy further teaches
receiving, from the user device by the interface processing engine, an identifier associated with the SIS, the identifier obtained by the user device by scanning a machine- readable code associated with the SIS ([0066] the reference can relate the sensor reading to a particular piece of equipment such as a boiler. The reference can be used to relate the sensor reading to a particular area of the boiler such as an inlet pressure, an outlet pressure, internal pressure, and the like. In another example, the address space 332 provides a value with a name, an identification code, a location within the industrial plant 320, a measurement unit, provide high and low limits and the like).

Regarding dependent claims 12-20; the instant claims recite substantially same limitations as the above rejected claims 2-10 and are therefore rejected under the same prior-art teachings.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chao et al. [US 20180357334 A1] discloses the discovery of relationships in a scalable industrial analytics platform.
Troy et al. [US 20150105887 A1] discloses the line management in manufacturing execution system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153